                             UNITED STATES DISTRICT COURT
                             IN THE DISTRICT OF COLORADO

 UNILOC 2017 LLC,
                                                         Case No. 1:19-cv-00278-RBJ
                Plaintiff,                               Judge R. Brooke Jackson

        v.

 SLING TV L.L.C.

                Defendant.


     AGREED ORDER GRANTING DEFENDANT’S MOTION TO STAY PENDING
           DECISIONS ON PETITIONS FOR INTER PARTES REVIEW

       This matter is before the Court on Defendant Sling TV L.L.C.’s Motion to Stay Pending

Decisions on Petitions for Inter Partes Review (Dkt. 65). The basis of Defendant’s motion is that

Defendant has petitioned the Patent Trial and Appeal Board (“PTAB”) of the United States Patent

and Trademark Office (“USPTO”) for inter partes review (“IPR”) of all claims asserted by

Plaintiff Uniloc 2017 LLC in this action. In the instant motion, Defendant requests a stay pending

the PTAB’s institution decisions on Defendant’s petitions for IPR of U.S. Patent Nos. 6,895,118

(“the ’118 Patent”), 9,721,273 (“the ’273 Patent”), and 8,407,609 (“the ’609 Patent”). Institution

decisions on Defendant’s IPR petitions are expected in January and February 2020.

       Pursuant to the Court’s Order (Dkt. 67), Plaintiff filed its Response to Defendant’s Motion

to Stay on September 17, 2019. Plaintiff does not oppose Defendant’s motion for a stay until

February 2020 to allow a determination of whether the PTAB will institute IPRs on one or more

of the patents-in-suit. Dkt. 68 at 1. Plaintiff requests that a status conference be set for March 2,

2020 or shortly thereafter to allow the parties an opportunity to inform the Court of the status of

the PTAB proceedings. Id. Plaintiff further requests that the parties submit a status report for the


                                                 1
Court’s consideration one week before the status conference. Id. Plaintiff opposes any stay as to

any patent where an IPR does not institute.

       In determining whether to stay a case pending parallel USPTO proceedings, the Court

considers a number of factors and the totality of the circumstances. See Gemalto S.A. v. CPI Card

Group Inc., No. 15-cv-02776-RM-MJW, Dkt. 100 at 2 (D. Colo. July 11, 2016). In particular, the

Court considers: “(1) whether a stay will simplify the issues in question and streamline the trial;

(2) whether discovery is complete and whether a trial date has been set; (3) whether a stay would

unduly prejudice the nonmoving party or present a clear tactical advantage for the moving party;

and (4) whether a stay will reduce the burden of litigation on the parties and on the court.” Id.

Having considered the briefing and Plaintiff’s non-opposition to Defendant’s motion, the Court

concludes that the relevant factors and the totality of the circumstances weigh in favor of granting

Defendant’s motion to stay.

       Accordingly, Defendant’s Motion to Stay Pending Decisions On Petitions for Inter Partes

Review is GRANTED. It is therefore ORDERED that the above-captioned case is stayed pending

the PTAB’s institution decisions with respect to Defendant’s petitions for inter partes review of

the ’118, ’273, and ’609 Patents.

       The Court ORDERS the Parties to submit a joint status report for the Court’s

consideration on or before February 28, 2020.



       So ordered this 18th day of October, 2019.

                                                     ______________________________

                                                     HON. R. BROOKE JACKSON
                                                     United States District Court Judge


                                                 2
